Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/15/2020 and 09/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


	Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Theodore Magee on 01/25/2022.

The application has been amended as follows: 

1. (Currently Amended)	A cryopump comprising: 
a cryogenic refrigerator comprising a cold stage and a colder stage; 
a radiation shield having sides, a closed end, and a frontal opening opposite to the closed end, the radiation shield being thermally coupled to and cooled by the cold stage; 
a primary cryopumping array thermally coupled to and cooled by the colder stage, the primary cryopumping array supporting adsorbent material; and 
a frontal array thermally coupled to the cold stage, wherein the frontal array is spaced from and wrapped around a frontally facing envelope of the primary cryopumping array to be in the path of radiation from the frontal opening to the primary cryopumping array for a radiation load on the primary cryopumping array of less than 4%, the frontal array being recessed from the frontal opening and closer to the primary cryopumping array than to the frontal opening.

2. (Currently Amended) A cryopump comprising: 
a cryogenic refrigerator comprising a cold stage and a colder stage; 
a radiation shield having sides, a closed end, and a frontal opening opposite to the closed end, the radiation shield being thermally coupled to and cooled by the cold stage; 
a primary cryopumping array thermally coupled to and cooled by the colder stage, the primary cryopumping array supporting adsorbent material and having a cross-sectional area 
a frontal array thermally coupled to the cold stage through a thermal path
Reasons for Allowance
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose wherein the frontal array is spaced from and wrapped around a frontally facing envelope of the primary cryopumping array to be in the path of radiation from the frontal opening to the primary cryopumping array, the frontal array being recessed from the frontal opening and closer to the primary cryopumping array than to the frontal opening as per claim 1; and wherein the primary cryopumping array has a frontally facing envelope that is closer to the radiation shield frontal opening toward its center than at its perimeter, and a frontal array thermally coupled to the cold stage through a thermal path independent of the radiation shield, the frontal array having a frontally facing envelope that is closer to the radiation shield frontal opening at its center than at its perimeter and spaced from and wrapped around the frontally facing envelope of the primary cryopumping array to be in the path of radiation from the frontal opening to the primary cryopumping array as per claim 2.

                The closest prior art of record, Bartlett (US 7313922 B2) discloses a cryopump (Fig. 1) comprising a cryogenic refrigerator comprising a cold stage and a colder stage (col. 4, L 14-16); a radiation shield #14 having sides, a closed end (at #36, Fig. 1), and a frontal opening (at #20) opposite to the closed end, the radiation shield being thermally coupled to and cooled by the cold stage; a primary cryopumping array #22 thermally coupled to and cooled by the colder stage, the primary cryopumping array supporting adsorbent material (col. 4, L 65 – col. 6, L 3); and a frontal array #20 thermally coupled to the cold stage. These limitations are also disclosed by Lessard (US 4494381 A). There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of either Bartlett or Lessard to incorporate the aforementioned limitations. A finding of obviousness is precluded as per MPEP § 2143.01. Accordingly, the instant claims are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763